  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 1 of 9 PageID #: 81



                                                                                       TI ED
                                    IN THE UNITED STATES DISTRICT COURT             U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF TEXAS
                                     FOR THE EASTERN DISTRICT OF TEXAS
                                               LUFKIN DIVISION
                                                                                      APR 0 3 2019
  UNITED STATES OF AMERICA §
                           §                                   BY
  v. § No. 9:18CR42 DEPUTY„
                                                    § Judge Clark
  ALEXANDER NATHAN BARTER §

                                        FIRST SUPERSEDING INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

                                                  Count One

                                                         Violation: 18 U.S.C. §§ 1201(a)(1), (d),
                                                        (g) and 2 (Attempted Kidnapping,
                                                        Aiding and Abetting)

           Between on or about October 9, 2018, and on or about October 19, 2018, in the

Eastern District of Texas, and elsewhere, Alexander Nathan Barter, defendant, did

willfully and unlawfully seize, confine, inveigle, decoy, kidnap, abduct, and carry away,

and did attempt to seize, confine, inveigle, decoy, kidnap, abduct, and carry away, an

individual who he believed to be a minor who had not attained the age of 18 using any

means, facility, and instrumentality of interstate and foreign commerce in com itting and

in furtherance of the commission of the offense, and did hold and attempt to hold the

minor for ransom, reward, and other benefit, while Alexander Nathan Barter was over


the age of 18 years old and had no legal custody of and familial relationship with the

minor, and aided and abetted to do the same.

           In violation of 18 U.S.C. §§ 1201(a)(1), (d), (g) and 2.



First Superseding Indictment - Page 1
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 2 of 9 PageID #: 82




                                           Count Two

                                                   Violation: 18 U.S.C. § 2422(a)
                                                   (Attempted Coercion and Enticement)

           Between on or about October 9, 2018, and on or about October 19, 2018, in the

Eastern District of Texas, and elsewhere, Alexander Nathan Barter, defendant, did

knowingly persuade, induce, entice, and coerce, and did knowingly attempt to persuade,

induce, entice, and coerce, any individual to travel in interstate commerce to engage in


prostitution and any sexual activity for which any person could be charged with an

offense. Specifically, Alexander Nathan Barter, did knowingly attempt to persuade,

induce, entice, and coerce an individual known to the Grand Jury to travel in interstate

commerce with a minor less than 18 years old to engage in sexual conduct in violation of

Texas Penal Law Section 22.021.

           In violation of 18 U.S.C. § 2422(a).

                                          Count Three

                                                   Violation: 18 U.S.C. §§ 2252A(a)(2)(A)
                                                   and (b)(1) (Receipt of Child
                                                   Pornography)

           On or about October 5, 2017, in the Eastern District of Texas, Alexander Nathan

Barter, defendant, did knowingly receive any child pornography, as defined in Title 18,

United States Code, Section 2256(8), that had been shipped and transported using any

means and facility of interstate and foreign commerce, and that had been shipped and

transported in and affecting interstate and foreign commerce by any means, including by

computer. Specifically, the defendant, Alexander Nathan Barter, using a messaging


First Superseding Indictment - Page 2
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 3 of 9 PageID #: 83




application, the Internet, and digital devices he owned and possessed, received the

following visual depictions:

                   FILE IDENTIFIER                                      DESCRIPTION
   abdc8ada-f3fd-43df-a414-60921 a4f50f5                 This 7-second video depicts a
                                                         prepubes cent female in a bathtub and
                                                         performing oral sex on an adult male s
                                                         erect penis.
  b3c82a22-63a2-4b3c-b22c-4a4b32ef9590                   This 1-minute 6-second video depicts a
                                                         prepubescent female kneeling on the
                                                         ground and performing oral sex on an
                                                         adult male’s erect penis.


           In violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1).

                                                  Count Four

                                                            Violation: 18 U.S.C. §§ 2252A(a)(2)(A)
                                                            and (b)(1) (Distribution of Child
                                                            Pornography and Attempt)

           On or about October 14, 2017, in the Eastern District of Texas, Alexander

Nathan Barter, defendant, did knowingly distribute and did knowingly attempt to

distribute any child pornography, as defined in Title 18, United States Code, Section

2256(8), that had been shipped and transported using any means and facility of interstate

and foreign commerce, and that had been shipped and transported in and affecting

interstate and foreign commerce by any means, including by computer. Specifically, the

defendant, Alexander Nathan Barter, using a messaging application, the Internet, and

digital devices he owned and possessed, distributed and attempted to distribute a video

file, known to the Grand Jury, that had been split into three two-minute segments:

         FILENAME                         FILE IDENTIFIER                     DESCRIPTION
            D-1.MP4                     9dbaa4dd-d49b-41 da-86ce-       This video depicts an adult
                                             9eed2296da53               female rubbing ice on the
First Superseding Indictment - Page 3
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 4 of 9 PageID #: 84




                                                                      genitals and nipples of a
                                                                      prepubescent female, while
                                                                      the child cries.
            D-2.MP4                     7d965f83-d052-4e60-87ce-      This video depicts the adult
                                              4a8236b02aef            female tying the prepubescent
                                                                      female s feet to a rod, hanging
                                                                      the child vertically by the feet,
                                                                      applying clothes-pins to the
                                                                      prepubescent female’s nipples
                                                                      and vagina, and repeatedly
                                                                      slapping the child’s vagina
                                                                      while she cries.
            D-3.MP4                     3 e5 ddc6d-7704-44f5-a7f5 -   This video depicts the adult
                                              f48fbb43b2b5            female continuing to slap and
                                                                      apply ice to the prepubescent
                                                                      female’s genitals, tying the
                                                                      child’s hands to the same rod
                                                                      that is binding her feet, then
                                                                      suspending the prepubescent
                                                                      female by the feet while
                                                                      dripping hot candle wax over
                                                                      the child’s body and genitals.

          In violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1).

                                                   Count Five

                                                             Violation: 18 U.S.C. §§ 2252A(a)(2)(A)
                                                             and (b)(1) (Distribution of Child
                                                             Pornography and Attempt)

           On or about October 4, 2017, in the Eastern District of Texas, Alexander Nathan

Barter, defendant, did knowingly distribute and did knowingly attempt to distribute any

child pornography, as defined in Title 18, United States Code, Section 2256(8), that had

been shipped and transported using any means and facility of interstate and foreign

commerce, and that had been shipped and transported in and affecting interstate and

foreign commerce by any means, including by computer. Specifically, the defendant,


First Superseding Indictment - Page 4
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 5 of 9 PageID #: 85




Alexander Nathan Barter, using a messaging application, the Internet, and digital

devices he owned and possessed, distributed and attempted to distribute images and

videos depicting the same prepubescent female, including the following visual depiction:

                 FILE IDENTIFIER                               DESCRIPTION
 59bb5aa9-fd67-4cdb-aa53-9b77fl9ccl8f This video depicts a nude prepubescent
                                      female performing oral sex on a dog s
                                                erect penis.



          In violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1).

              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

          Upon conviction of the offense alleged in this Indictment, the defendant,

Alexander Nathan Barter, shall forfeit to the United States his interest in the following

property, including, but not limited to:

           1. RCA tablet computer, bearing FCCID #ACHRCT6873 W and containing a
                32GB micro SD card
          2. Apple iPod Touch 6G, bearing serial number CCQSJ15BGGNJ
          3. Alcatel A382G cellular phone, bearing IMEI #013090004955676
          4. Apple TV, bearing serial number YM52208MRHR
          5. HP computer tower, bearing serial number MXX6020
          6. Atmos tablet, bearing serial number HKL44BJY
          7. Blackberry cellular phone, bearing serial number 237B31721FB1
          8. UT Starcom cellular phone, bearing serial number E0646004788
          9. Toshiba 500GB external hard drive, bearing serial number
                      84W6TF53T1FB
           10. Apple iPad, bearing serial number GB048V2KA90
           11. 16 GB multimedia card
           12. Toshiba 4GB SD card
           13. Cruzer 4 GB thumb drive
           14. 4 floppy discs
           15. 18 CD/DVD discs
           16. 16GB micro SD card with adapter
           17. 8GB SD card
           18. 4GB SD card

First Superseding Indictment - Page 5
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 6 of 9 PageID #: 86




           19. SanDisk 4GB memoiy stick
           20. Unknown and unmarked flash drive
           21. White MacB ook laptop
           22. Internal hard drive, model 92028901
           23. Western Digital computer hard drive, hearing serial number
                      WCAJ92196858
           24. Computer hard drive, bearing serial number WCAK72233951
           25. Computer hard drive, bearing serial number 638690379
           26. Computer hard drive, bearing serial number WMA 16236178
           27. Computer hard drive, bearing serial number WMAV33122185
           28. Maxtor computer hard drive, bearing serial number K802TPTA
           29. Fujitsu computer hard drive, bearing serial number 01233287
           30. Hitachi computer hard drive, bearing serial number S7TOV4VM
           31. Seagate computer hard drive, bearing serial number 4LHOJ1GB
           32. Computer hard drive, bearing serial number WCAV2V675743
           33. Western Digital computer hard drive, bearing serial number
                     WCAJF1201317
           34. Western Digital computer hard drive, bearing serial number
                      WT3871782925
           35. Computer hard drive, bearing serial number 7CN03CWM
           36. Maxtor computer hard drive, bearing serial number T2LE4DSC
           37. Unknown and unmarked flash drive with a green circuit board
           38. 1 CD
           39. 6 DVD discs

           This property is forfeitable pursuant to 18 U.S.C. §§ 2253(a)(1) and (a)(3), and 18

U.S.C. §§ 2428(a)(1) and 2428(b)(1)(A) based upon the property being:

           (1) any property, real or personal, that was used or intended to be used to
                  commit or to facilitate the commission of a violation of 18 U.S.C.
                      § 2422(b), 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1), and 18 U.S.C.
                      §§ 2252A(a)(5)(B) and (b)(2);
By virtue of the commission of the offense alleged in this Indictment, any and all interest

the defendant has in this property is vested in and forfeited to the United States pursuant




First Superseding Indictment - Page 6
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 7 of 9 PageID #: 87




to 18 U.S.C. §§ 2253(a)(1) and (a)(3), 18 U.S.C. §§ 2428(a)(1), 2428(b)(1)(A), and 28

U.S.C. § 2461(c).

                                               A TRUE BILL


                                               GRAND JURY FOREPERSON


JOSEPH D. BROWN
U ITED STATES ATTORNEY
                                                         i.   / /
                                                           ' / 5 / /
                                                Date:          /    t
MARIS A J. MILLER
Assistant United States Atto ey




 First Superseding Indictment - Page 7
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 8 of 9 PageID #: 88




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                          LUFKIN DIVISION

 UNITED STATES OF AMERICA §
                                                  §
 v.             §            No.     9:18CR42
                                                  § Judge Clark
 ALEXANDER NATHAN BARTER §

                                     NOTICE OF PENALTY

                                             Count One

           Violation: 18 U.S.C. §§ 1201(a)(1), (d) and (g)

           Penalty: Imprisonment for not more than twenty years; a fine of not
                            more than $250,000; and a term of supervised release of not
                            less than five years to life.

           Special Assessment: $ 100.00



                                            Count Two

           Violation: 18 U.S.C. § 2422(a)

           Penalty: Imprisonment for not more than twenty years; a fine of not
                            more than $250,000; and a term of supervised release of not
                            less than five years to life.

           Special Assessment: $ 100.00



                                  Counts Three, Four, and Five


           Violation: 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1)

           Penalty: Imprisonment for not less than five years and not more than
                            twenty years; but if the defendant has a prior conviction under
                            this chapter, section 1591, chapter 71, chapter 109A, chapter
                                 117, or under section 920 of title 10 (article 120 of the
                                 Uniform Code of Military Justice), or under the laws of any

Notice of Penalty - Page 1
  Case 9:18-cr-00042-MJT Document 24 Filed 04/03/19 Page 9 of 9 PageID #: 89




                              State relating to aggravated sexual abuse, se ual abuse, or
                              abusive sexual conduct involving a minor or ward, or the
                              production, possession, receipt, mailing, sale, distribution,
                              shipment, or transportation of child pornography or sex
                              trafficking of children, such person shall be imprisoned for
                              not less than fifteen years and not more than forty years; a
                              fine of not more than $250,000; and a term of supervised
                              release of not less than five years to life.


           Special Assessment: $ 100.00




Notice of Penalty - Page 2
